Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first (and/or) second aperture(s) is formed by the portion of the body frame,” as recited by claims 3-7 and 13-15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11: Newly amended limitation “the common ground configured to extend out of a plane associated with the first aperture and the second aperture” renders the scope of the claim indefinite. Figure 5A, for example, shows the first aperture 506 and second aperture 516 formed in single plane of the same ground 504, 514, and wherein common ground 520 extends out of said plane of the ground 504, 514. However, the claim is not so limited which makes the claimed “plane associated with the first aperture and the second aperture” unclear. That is, the claim is not limited to forming the first and second apertures in a single plane of a same ground and as such the scope of the claimed plane associated with the first aperture and the second aperture cannot be determined.  For the purposes of applying prior art, the Examiner interprets the claim as shown in figure 5A. 

Claims 2 and 12: The features recited by claims 2 and 12 are directed to the embodiment shown in figure 4, said embodiment comprising one IFA antenna and one aperture antenna.  Independent claims 1 and 11 are directed to an embodiment comprising two aperture antennas, as shown in figure. 5A, for example.  Claims 2 and 12 should be deleted from the claims, and for the purposes of applying prior art the claimed invention is interpreted without these features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (U.S. Publication No. 2012/0009884) in view of Cai et al. (U.S. Patent No. 10,069,194).
Claim 1: Rao, in figure 5, discloses a mobile device comprising: processing circuitry (104, fig. 1); a first antenna (512) with a first radiating structure coupled to a first feed line via a first feed element (544), wherein the first radiating structure is configured with a first aperture (fig. 5) and a first ground (502), a second antenna (518) with a second radiating 
Rao fails to disclose a housing including a body frame, the body frame configured to structurally support a plurality of components of the mobile device; wherein the processing circuitry is affixed to the body frame; the first feed element disposed within a first internal volume of the body frame formed by the first aperture; and wherein the first antenna and the second antenna share a common ground defined by a portion of the body frame, the common ground configured to extend out of a plane associated with the first aperture and the second aperture.
Cia, in figure 1, discloses a housing (1011-1014) including a body frame, the body frame configured to structurally support a plurality of components (internal circuitry of electronic device 10) of a mobile device (10); and wherein the first antenna and the second antenna share a common ground (any portion of metal shell parts 1011, 1012 and/or 1014 between two adjacent antennas) defined by a portion of the body frame, the common ground configured to extend out of a plane associated with the first aperture and the second aperture.  It would have been obvious to one of ordinary skill in the art to have formed the 
The modified invention of Rao would have realized wherein the processing circuitry is affixed to the body frame (since the processing circuitry is located inside the device housing, it will inherently be affixed to the body frame); and the first feed element disposed within a first internal volume of the body frame formed by the first aperture (since the first feed element is located inside the device housing, it will inherently be disposed within a first internal volume of the body frame formed by the first aperture).
Claims 2 and 12: The modified invention of Rao discloses wherein the first antenna is configured with a grounding leg (In light of the 112(b) rejection, the claimed grounding leg is interpreted to correspond to 1011, 1012, 1014, fig. 1 of Cia) connected to the common ground, wherein the grounding leg is configured to provide grounding support for the second antenna (Cia, fig. 1).
Claims 3 and 13: The modified invention of Rao discloses wherein the first aperture is formed by the portion of the body frame (Cia, fig. 1).
Claim 4: The modified invention of Rao discloses wherein part of the first aperture is formed by the portion of the body frame (Cia, fig. 1).
Claims 5 and 14: The modified invention of Rao discloses wherein the second aperture is formed by the portion of the body frame (Cia, fig. 1), and wherein the second feed element is disposed within a second internal volume of the body frame (since the second feed element is located inside the device housing, it will inherently be disposed 
Claim 6: The modified invention of Rao discloses wherein part of the second aperture is formed by the portion of the body frame (Cia, fig. 1), and wherein the first feed line and the first ground are integrally coupled to an inner surface of a wall of the mobile device (since the first feed line is located inside the device housing, the first feed line and the first ground will inherently be integrally coupled to an inner surface of a wall of the mobile device).
Claims 7 and 15: The modified invention of Rao discloses wherein the portion of the body frame is defined for the common ground (Cia, fig. 1), wherein part of the first aperture is formed by the portion of the body frame (Cia, fig. 1) and part of the second aperture is formed by the portion of the body frame (Cia, fig. 1).
Claim 8: The modified invention of Rao discloses wherein the portion of the body frame is defined to separate the first aperture and the second aperture (Cia, fig. 1).
Claims 9 and 17: The modified invention of Rao discloses wherein the first aperture part (straight slot 510) and the second aperture part (L-slot 518) are arranged on opposite sides of the common ground as being substantially coplanar (Rao, fig. 5).
Claims 10 and 18: The modified invention of Rao discloses wherein the body frame comprises at least one of: a desk top device chassis; a lap top device chassis; a set top device chassis; and a back cover or a hand held device chassis (Cia, col. 5, lns. 65-67).
Claim 16: The modified invention of Rao discloses wherein the portion of the body frame is defined to separate the first aperture and the second aperture (Cia, fig. 1); and the second feed element is disposed within a second internal volume of the body frame, between the second aperture and a second ground of the second antenna (since the second feed element is located inside the device housing, it will inherently be disposed within a second internal volume of the body frame, between the second aperture and a second ground of the second antenna).

Claim 20: Rao discloses wherein no more than one group of antennas of the plurality of groups of antennas1 (512, 518 and 534, 528) comprising the respective pair of antennas being adjacent to each other is arranged on a same edge side of the body frame (fig. 5).  
Claims 21 and 22: Rao discloses wherein the first antenna (522) is arranged within a radius of λ/2 of the second antenna2 (526) forming a reactive near-field coupling zone, wherein λ is a wavelength of signals transmitted by the second antenna (fig. 5).  

Response to Arguments
Applicant’s arguments with respect to the above rejected claims have been considered but are moot because Applicant’s arguments do not apply to the new grounds of rejected, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the rejection of claim 20 a new interpretation of Rao is being applied, wherein the claimed plurality of groups of antennas now corresponds with slots 534 and 528 instead of slots 510 and 538.
        2 In the rejection of claims 21 and 22 a new interpretation of Rao is being applied, wherein the claimed first antenna now corresponds with slot 522 instead of slot 512, and the claimed second antenna now corresponds with slot 526 instead of slot 518.